

 S2193 ENR: Charging Helps Agencies Realize General Efficiencies Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2193IN THE SENATE OF THE UNITED STATESAN ACTTo require the Administrator of General Services to issue guidance to clarify that Federal agencies
			 may pay by
			 charge card for the  charging of Federal electric motor vehicles, and for
 other purposes. 1.Short titleThis Act may be cited as the Charging Helps Agencies Realize General Efficiencies Act or the CHARGE Act.2.Payment by charge card for charging Federal electric motor vehicles(a)DefinitionsIn this Act—(1)the term Administrator means the Administrator of General Services;(2)the term charge card—(A)means a card, plate, coupon book, or other means existing for the purpose of obtaining money, property, labor, or services; and(B)includes—(i)a card issued under the GSA SmartPay program; and(ii)a Fleet Services card;(3)the term covered electric motor vehicle means a passenger carrier that is—(A)a passenger motor vehicle; and(B)an electric motor vehicle;(4)the term electric motor vehicle has the meaning given the term in section 601 of the Energy Policy Act of 1992 (42 U.S.C. 13271);(5)the term electric motor vehicle charging station means a battery-charging station that permits the transfer of electric energy (by conductive or inductive means) to a battery or other storage device in an electric motor vehicle; and(6)the terms Federal agency and passenger carrier have the meanings given those terms in section 1344(h) of title 31, United States Code.(b)GuidanceNot later than 180 days after the date of enactment of this Act, the Administrator shall issue guidance to clarify that each Federal agency may, in accordance with section 1344 of title 31, United States Code—(1)charge a covered electric motor vehicle at a commercial electric motor vehicle charging station; and(2)pay for a transaction described in paragraph (1) with a charge card.(c)Issuance of charge cardsNot later than 180 days after the date of enactment of this Act, the Administrator shall issue to each Federal agency a charge card for each covered electric motor vehicle of the Federal agency that may be used by an officer or employee of the Federal agency to pay for charging the covered motor vehicle in accordance with the guidance issued under subsection (b).Speaker of the House of RepresentativesVice President of the United States and President of the Senate